Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On January 05, 2016, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2016) and
discretionary 2015 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company’s 2015 proxy statement.



 
Name and Title
Base Salary in 2016
 
Bonus Award for 20151
Paul J. Borden
President and
Chief Executive Officer
$383,108
 
$261,8772
       
John Kent Aden, Jr.
Vice President
$313,438
 
$209,219
       
Christian E. Foulger
Vice President
$240,896
 
$207,085
       
Erin N. Ruhe
Vice President,
Treasurer and Controller
$229,865
 
$206,761

 
 
 
 
 
 
 
 
 
____________________


1 Includes a holiday bonus paid to each of the named executive officers based on
a percentage of salary of $11,268 for Mr. Borden, $9,219 for Mr. Aden, $7,085
for Mr. Foulger and $6,761 for Ms. Ruhe.


2 Also includes a gross-up bonus of $50,609 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.